Per Curiam.—
The 64th section of the act allows the defendant *399" instead of giving bail or security, at his election, at any time before judgment obtained in the attachment, to cause an appearance to be entered for him, and to take defence to the action,” which then proceeds as if commenced by summons, except that the attached property remains bound. This provision of the act was intended to be a beneficial one, and should be liberally construed in reference to its object, which w.as to alter the law as it stood prior to the act of 1836, by which a defendant could make no defence unless he put in special bail and dissolved the attachment. The term judgment obtained refers to a final judgment. The judgment at the third term (section 53,) is “ for default of appearance,” and is not to be considered as final and complete until the execution of the writ of inquiry. In ordinary cases where the action is by summons, on judgment for default of appearance, if without delay and before damages assessed, the defendant presents a prima facie case of defence on the merits, the courts generally allow the defendant to take defence. But on the act here, the appearance is in time.
As to that part of the rule which asks that the plaintiff shall show his cause of action, it is too late,.
Rule accordingly.